                                                                                      Case 2:18-cv-00660-KJM-KJN Document 30 Filed 11/08/19 Page 1 of 1


                                                                                 1 Steven R. Disharoon (State Bar No. 273170)
                                                                                   sdisharoon@wshblaw.com
                                                                                 2 Tudor D. Jones (State Bar No. 303008)
                                                                                   tjones@wshblaw.com
                                                                                 3 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                   1401 Willow Pass Road, Suite 700
                                                                                 4 Concord, California 94520-7982
                                                                                   Phone: 925 222 3400 ♦ Fax: 925 356 8250
                                                                                 5
                                                                                   Attorneys for Defendant TJM PLAZA GRF2, LLC
                                                                                 6

                                                                                 7

                                                                                 8                                   UNITED STATES DISTRICT COURT
                                                                                 9                                  EASTERN DISTRICT OF CALIFORNIA
                                                                                10

                                                                                11 SHERYL WILSON,                                     Case No. 2:18-CV-00660-KJM-KJN
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 925 222 3400 ♦ FAX 925 356 8250
                                      1401 WILLOW PASS ROAD, SUITE 700




                                                                                12                     Plaintiff,                     NOTICE OF SUBMISSION OF
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                                                                      DEFENDANT TJM PLAZA GRF2, LLC'S
                                                                                13            v.                                      CONFIDENTIAL SETTLEMENT
                                                Attorneys at Law




                                                                                                                                      CONFERENCE STATEMENT
                                                                                14 PAN NORCAL, LLC, ET AL.,
                                                                                                                                      DATE:            November 15, 2019
                                                                                15                     Defendants.                    TIME:            9:00 a.m.
                                                                                                                                      JUDGE:           Allison Claire
                                                                                16                                                    CRTRM:           26 (8th Floor)
                                                                                17                                                    Trial Date: None Set

                                                                                18            TO PLAINTIFF AND HER ATTORNEYS OF RECORD:
                                                                                19            PLEASE TAKE NOTICE that on November 8, 2019, Defendant TJM PLAZA GRF2, LLC
                                                                                20 ("Defendant") submitted its Confidential Settlement Conference Statement to the chambers for

                                                                                21 Magistrate Judge Allison Claire.

                                                                                22 DATED: November 8, 2019                    WOOD, SMITH, HENNING & BERMAN LLP

                                                                                23

                                                                                24
                                                                                                                              By:
                                                                                25                                                       STEVEN R. DISHAROON
                                                                                                                                         TUDOR D. JONES
                                                                                26                                            Attorneys for Defendant TJM PLAZA GRF2, LLC
                                                                                27

                                                                                28
                                                                                     LEGAL:10437-0350/13116914.1                    -1-
                                                                                        NOTICE OF SUBMISSION OF DEFENDANT TJM PLAZA GRF2, LLC'S CONFIDENTIAL SETTLEMENT
                                                                                                                     CONFERENCE STATEMENT
